United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 16-1601
                          ___________________________

            Special School District No. 1, Minneapolis Public Schools

                         lllllllllllllllllllll Plaintiff - Appellant

                                             v.

                R.M.M., by and through her parents, O.M. and T.M.

                        lllllllllllllllllllll Defendant - Appellee
                                       ____________

                      Appeal from United States District Court
                     for the District of Minnesota - Minneapolis
                                    ____________

                           Submitted: November 17, 2016
                               Filed: June 29, 2017
                                  ____________

Before BENTON and SHEPHERD, Circuit Judges, and EBINGER,1 District Judge.
                         ____________

SHEPHERD, Circuit Judge.

        This case is about the provision of special education services to a young child
attending a nonpublic school. Federal law grants this child neither an individual right
to a free appropriate public education nor the right to dispute the provision of special

      1
       The Honorable Rebecca Goodgame Ebinger, United States District Judge for
the Southern District of Iowa, sitting by designation.
education services in a due process hearing. The question before us is whether
Minnesota state law grants either of these rights. After careful analysis, we determine
that state law does grant these rights, and thus we affirm the district court.2

                                           I.

       R.M.M. was a young student who voluntarily attended a Catholic private
school in Minneapolis beginning in kindergarten. She struggled in the classroom and
received what support and instruction the private school could offer. Finally, in the
fifth grade, she received an evaluation from the Minneapolis Public Schools, Special
School District No. 1 (“MPS”). The evaluation determined that R.M.M. needed
special education instruction for reading, written expression, and math. MPS
proposed an individual service plan that would provide R.M.M. two 30-minute
reading sessions per week and two 30-minute writing sessions per week. The plan
called for R.M.M. to be bussed twice per week from her private school during science
class to a nearby public school for the reading and writing sessions, to be held back-
to-back over the course of an hour.

       R.M.M. enrolled in MPS part time in the spring of her fifth grade year. But her
parents grew dissatisfied with the quality of instruction and declined to send her again
after four sessions. Her private school later informed R.M.M.’s parents that it could
no longer meet her educational needs and recommended that R.M.M. enroll in MPS
as a full-time student. She began her sixth grade year enrolled in MPS full time.

     R.M.M.’s parents then filed a complaint with the Minnesota Department of
Education (“MDE”) and requested an impartial due process hearing. The amended
complaint stated a claim that MPS had denied R.M.M. a free appropriate public


      2
       The Honorable Susan Richard Nelson, United States District Judge for the
District of Minnesota.

                                          -2-
education (“FAPE”) while R.M.M. was enrolled at her private school. MPS moved
to dismiss the claim, but the Administrative Law Judge (“ALJ”) denied the motion.
Following a three-day due process hearing, the ALJ concluded that MPS had denied
R.M.M. a FAPE. MPS then filed a lawsuit in federal district court appealing the
ALJ’s decision. MPS argued that the ALJ lacked jurisdiction over R.M.M.’s FAPE
claims. Each party filed motions over this issue. R.M.M.’s parents moved to dismiss
MPS’s appeal for failure to state a claim under Federal Rule of Civil Procedure
12(b)(6). MPS moved for Judgment on the Administrative Record under Rule 12(c),
arguing that the ALJ lacked jurisdiction over the FAPE claim because private school
students do not have an individual right to either a FAPE or a due process hearing.3

       The district court granted the motion to dismiss and denied the motion for
Judgment on the Administrative Record. On the issue of R.M.M.’s right to a FAPE,
the district court first analyzed federal law. The court found that federal law did not
grant the right to a FAPE to a private school student but did permit states to grant
rights beyond the minimum requirements set out by federal law. Turning to
Minnesota state law, the court held that Minnesota granted private school students the
right to a FAPE. On the issue of a due process hearing, the court ruled in favor of
R.M.M. and held that private school students in Minnesota are entitled to a due
process hearing to dispute whether they have received a FAPE. MPS now appeals.

                                          II.

       We review the district court’s ultimate decision under a de novo standard. See
Fort Zumwalt Sch. Dist. v. Clynes, 119 F.3d 607, 611 (8th Cir. 1997). Our duty is to
interpret and apply the law, not to “substitute [our] own notions of sound educational


      3
        Throughout this litigation each party has made claims, argued facts, and filed
motions on issues not before us today. For the sake of brevity, we recite only the
facts and procedural history relevant to the two issues on appeal.

                                         -3-
policy for those of the school authorities which [we] review.” Bd. of Educ. of
Hendrick Hudson Cent. Sch. Dist., Westchester Cnty. v. Rowley, 458 U.S. 176, 206
(1982). To determine whether state standards exceed minimum federal standards, we
look to state law. See Gill v. Columbia 93 Sch. Dist., 217 F.3d 1027, 1035 (8th Cir.
2000). Because the Minnesota Supreme Court has not spoken on this issue, we may
“consider relevant state precedent, analogous decisions, considered dicta, . . . and any
other reliable data” to predict how that court would rule. PHL Variable Ins. Co. v.
2008 Christa Joseph Irrevocable Trust ex rel. BNC Nat’l Bank, 782 F.3d 976, 979
(8th Cir. 2015) (internal quotation marks omitted).

                                          A.

      Congress enacted the Individuals with Disabilities Education Act (“IDEA”) “to
ensure that all children with disabilities have available to them a free appropriate
public education that emphasizes special education and related services designed to
meet their unique needs.” 20 U.S.C. § 1400(d)(1)(A). Thus, IDEA created a
substantive right to a FAPE for children with disabilities. See Endrew F. ex rel.
Joseph F. v. Douglas Cnty. Sch. Dist. RE-1, 137 S. Ct. 988, 993 (2017). A FAPE is
defined as

      special education and related services that—
      (A) have been provided at public expense under public supervision and
      direction, and without charge;
      (B) meet the standards of the State educational agency;
      (C) include an appropriate preschool, elementary school, or secondary
      school education in the State involved; and
      (D) are provided in conformity with the individualized education
      program required under section 1414(d) of this title.

20 U.S.C. § 1401(9).



                                          -4-
       IDEA also establishes certain procedural safeguards for children with
disabilities and their families. IDEA requires states to develop a “specialized course
of instruction . . . for each disabled student, taking into account that child’s
capabilities.” Gill, 217 F.3d at 1034 (“The services that a school district will provide
to a child are to be summarized in a written statement called an individualized
education program or IEP.”). If “any party” is dissatisfied with the school district’s
proposed plan, then that party may present a complaint “with respect to any matter
relating to the identification, evaluation, or educational placement of the child, or the
provision of a free appropriate public education to such child.” 20 U.S.C.
§ 1415(b)(6)(A). And the child’s parents “shall have an opportunity for an impartial
due process hearing” to bring a complaint relating to the provision of a FAPE. Id.
§ 1415(f)(1)(A).

       As just discussed, all children with disabilities attending public school have
possessed a substantive right to a FAPE since the enactment of IDEA. But the rights
afforded by IDEA to a child with disabilities attending private school have changed
over time.

       Prior to 1997, students with disabilities attending private schools possessed an
individual right to special education and related services. See Foley v. Special Sch.
Dist. of St. Louis Cnty., 153 F.3d 863, 864 (8th Cir. 1998); see also John T. v. Marion
Indep. Sch. Dist., 173 F.3d 684, 690 (8th Cir. 1999) (“In implementing the IDEA, the
Department of Education promulgated regulations requiring school districts to
‘provide special education and related services designed to meet the needs of private
school children with disabilities’ residing in their jurisdictions.” (quoting 34 C.F.R.
§ 300.452 (1996))). In other words, private school students had the right to a FAPE.
Then, in 1997, Congress amended IDEA. “These amendments substantially limit[ed]
the rights of disabled children enrolled by their parents in a private school.” John T.,
173 F.3d at 690. No longer do private school students have an individual right to
special education and related services based on their needs. See 34 C.F.R.

                                          -5-
§ 300.137(a) (“No parentally-placed private school child with a disability has an
individual right to receive some or all of the special education and related services
that the child would receive if enrolled in a public school.”). Instead, private school
students as a group now receive services based on proportionate-share funding. See
20 U.S.C. § 1412(a)(10)(A)(i)(I). And if the parents of a private school student take
issue with the services provided by the school district, they have no access to an
impartial due process hearing. 34 C.F.R. § 300.140(a)(1). Their only recourse is
through the state complaint procedures. Id. § 300.140(c).

      Federal law represents the minimum requirements for the education of children
with disabilities. See Gill, 217 F.3d at 1035 (discussing the ability of states to set
higher standards than those in IDEA). States remain free to impose additional
requirements for special education services. Indep. Sch. Dist. No. 281 v. Minn. Dep’t
of Educ., 743 N.W.2d 315, 324 (Minn. Ct. App. 2008).

                                          B.

       Minnesota has long guaranteed special education services for children with
disabilities under state law. See Minn. Stat. § 120.17, subd. 1 (1959) (“Every district
and unorganized territory shall provide special instruction and services for
handicapped children of school age . . . .”). The statutory framework governing
special education has been amended many times in the past 60 years. For example,
shortly after Congress amended IDEA to limit the rights of private school students,
the Minnesota legislature also amended its laws to limit the services offered to
disabled children “to the extent required in federal law as of July 1, 1999.” Id.
§ 120.17, subd. 1 (1998). But the following year, the legislature cut this limiting
language and restored the provision to its previous form. See id. § 125A.03 (1999).

       The state legislature has further amended Minnesota’s special education laws
to clarify the services owed to disabled children. In 2002, the legislature added

                                         -6-
language defining “special instruction and services.” “For purposes of state and
federal special education laws, the phrase ‘special instruction and services’ in the
state education code means a free and appropriate public education provided to an
eligible child with disabilities . . . .” Id. § 125A.03 (2002). Then, in 2014, the
legislature added language defining a FAPE. This language is materially identical to
how IDEA defines a FAPE. Id. (2014). So current Minnesota state law demands that
“every district must provide special instruction and services . . . for all children with
a disability,” defines “special instruction and services” as a FAPE, and uses the
definition of FAPE found in IDEA. Id.

       Minnesota law also discusses special education services for private school
students. A short time after Congress passed the original IDEA statute, the
Minnesota legislature added a new provision in state law stating that “no resident of
a district who is eligible for special instruction and services . . . shall be denied
provision of this instruction and service on a shared time basis because of attendance
at a nonpublic school.” Id. § 120.17, subd. 9 (1976). The language of this provision,
known as the shared-time statute, remains largely the same today: “No resident of a
district who is eligible for special instruction and services under this section may be
denied instruction and service on a shared time basis4 . . . because of attending a
nonpublic school.” Id. § 125A.18.

                                          III.

     The first issue before us is whether Minnesota state law goes beyond the
minimum requirements of IDEA and entitles private school students the right to a
FAPE. “When interpreting a statute, we must look first to the plain language of the


      4
       “‘Shared time pupils’ . . . attend public school programs for part of the regular
school day” and otherwise attend a nonpublic school. Minn. Stat. § 126C.01, subd.
8.

                                          -7-
statute.” Jackson v. Mortg. Elec. Registration Sys., Inc., 770 N.W.2d 487, 496 (Minn.
2009). “When a statute’s language is plain, the sole function of the courts is to
enforce the statute according to its terms.” Engfer v. Gen. Dynamics Advanced Info.
Sys., Inc., 869 N.W.2d 295, 300 (Minn. 2015). Our goal is to ascertain and effectuate
the intent of the state legislature. Minn. Stat. § 645.16. “We determine legislative
intent ‘primarily from the language of the statute itself.’” Alpine Glass, Inc. v. Ill.
Farmers Ins. Co., 643 F.3d 659, 664 (8th Cir. 2011) (quoting Brayton v. Pawlenty,
781 N.W.2d 357, 363 (Minn. 2010)). “We must presume that ‘a legislature says in
a statute what it means and means in a statute what it says.’” Engfer, 869 N.W.2d at
300 (quoting Conn. Nat’l Bank v. Germain, 503 U.S. 249, 253-54 (1992)).

                                          A.

       A plain reading of Minnesota state law shows that private school students have
a right to a FAPE. Section 125A.18 of the Minnesota Education Code requires that
“[n]o resident of a district who is eligible for special instruction and services under
this section may be denied instruction and service on a shared time basis . . . because
of attending a nonpublic school.” This section of the code does not define “special
instruction and services,” but another section does. Section 125A.03 defines “special
instruction and services” as a FAPE. And the Minnesota Court of Appeals has
previously held that “the general term ‘instruction and service’ is restricted in its
meaning by the preceding particular term, ‘special instruction and services.’” Indep.
Sch. Dist. No. 281, 743 N.W.2d at 325.5 Accordingly, section 125A.18 demands that
no resident of a school district who is eligible for a FAPE be denied a FAPE on a




      5
        Minnesota statutory law dictated the court of appeals’s holding. See Minn.
Stat. § 645.08(3) (“[G]eneral words are construed to be restricted in their meaning by
preceding particular words . . . .”).

                                         -8-
shared time basis because of attending a nonpublic school.6 In other words, because
MPS deemed R.M.M. eligible for a FAPE, Minnesota law requires MPS to provide
her a FAPE on a shared time basis.

       The evolution of the language within the Minnesota Education Code over the
last twenty years further demonstrates that the state legislature intended for private
students to receive a FAPE. In response to the 1997 amendments limiting the rights
of private school students under IDEA, the Minnesota legislature added language
limiting the services owed to disabled children “to the extent required in federal law
as of July 1, 1999.” Minn. Stat. § 120.17, subd. 1 (1998). So only those services
required by IDEA were owed. But, significantly, the state legislature later struck the
limiting language. See id. § 125A.03 (1999). This act of the state legislature
indicates an intent for Minnesota law to exceed minimum federal standards. In fact,
the same legislature, when updating state regulations governing special education,
prescribed that state requirements exceeding federal ones “are deemed valid for the
purposes of providing special instruction and services to” disabled children.7 Act of
Apr. 30, 1999, ch. 123 § 20. Furthermore, the 2002 and 2004 amendments, clarifying
that special instruction and services constitute a FAPE as defined under federal law,
occurred after Congress amended IDEA to limit the rights of private school students.


      6
        Any objection that section 125A.18 never expressly uses the term FAPE in
defining the rights of private schools students is specious. Federal law frequently
speaks, not of a free appropriate public education, but rather of the special instruction
and services owed to disabled children. See, e.g., 20 U.S.C. §§ 1400(d)(1)(A),
1411(a)(1). Any mention of the special instruction and services owed under federal
law necessarily implies a FAPE because that is how federal law defines FAPE. See
id. § 1401(9).
      7
        The MDE has issued guidance to special education directors explicating that
“Minnesota law exceeds federal requirements for services to a student with a
disability who is placed by parents in a nonpublic school.” Appellee’s Add. 12
(citing Minn. Stat. § 125A.18).

                                          -9-
Cf. Gill, 217 F.3d at 1036 (declining to hold that Missouri standards, enacted before
the passage of IDEA, exceeded federal ones when the Missouri legislature had not
subsequently amended the applicable statutes).

       A comparison of language used in Minnesota law with language in IDEA also
reveals that the Minnesota legislature intended to provide private students the right
to a FAPE. IDEA limits the obligations a state owes to disabled children enrolled in
private schools. All IDEA requires is that “[a]mounts to be expended for the
provision of [special education] services . . . be equal to a proportionate amount of
Federal funds made available under this subchapter.”                      20 U.S.C.
§ 1412(a)(10)(A)(i)(I); see also Foley, 153 F.3d at 865 (“States are required only to
spend proportionate amounts on special education services for this class of students
as a whole.”). Simply put, under federal law disabled children enrolled in private
schools are entitled, as a group, to a proportionate share of funds only, without any
individual entitlement to the provision of special education services. This stands in
sharp contrast to Minnesota law, which does not discuss proportionality. Nor does
Minnesota law focus on the funding owed to private school students as a group.
Instead, Minnesota law speaks directly to the special instruction and services owed
to private school students. Minn. Stat. § 125A.18. Those services cannot be denied
to any individual student because he or she attends private school. Id.

                                         B.

      Minnesota case law concurs with our interpretation of section 125A.18. See
Indep. Sch. Dist. No. 281, 743 N.W.2d at 325. In Independent School District No.
281, the school district offered summer services for students with disabilities to
public school students but not to students attending nonpublic schools. Id. at 320.
The parent of a nonpublic school student filed a complaint with the MDE, which then
found that the school district’s policy violated state law—sections 125A.03 and
125A.18. Id. The district appealed, and the Minnesota Court of Appeals agreed with

                                        -10-
the MDE. The court focused primarily on the shared time statute. The shared time
statute, under the district’s argument, did not require the district to provide special
instruction and services to nonpublic school students. Id. at 325. The court rejected
this argument and concluded that “Minn. Stat. § 125A.18 is unambiguous and
prohibits school districts from denying special education instruction and services to
children with disabilities enrolled in nonpublic schools.” Id. And because Minnesota
Statute section 125A.03 equates “special instruction and services” with a FAPE, we
read Independent School District No. 281’s holding to prohibit districts from denying
a FAPE to disabled children enrolled in nonpublic schools.

       MPS counters that Independent School District No. 281 is not dispositive on
the issue before us. Rather, Independent School District No. 281 was a case,
according to MPS, where a school district had denied all special instruction and
services to all private school students. MPS acknowledges such an action by a school
district contravenes the language of Minnesota Statute section 125A.18. But,
continues MPS, that is not the case here. MPS has offered R.M.M. instruction and
services; R.M.M. has simply refused to use those services.

        Though we agree that Independent School District No. 281 is not dispositive,
the court’s broad holding lends ample support to our interpretation of Minnesota law.
MPS is correct that Independent School District No. 281 is not on all fours with this
case. For one thing, the complaint in that case went through the state complaint
procedure, not a due process hearing. Id. at 320. But these differences are not
material to the issue at hand. The court of appeals issued a broad holding—school
districts cannot deny special instruction and services to disabled students attending
nonpublic schools. Id. at 325. The Minnesota state court, analyzing a Minnesota
state law, could have issued a narrower holding tied more closely to the facts at hand.
But it did not. And because state law defines special instruction and services as a
FAPE, the holding of Independent School District No. 281 can and should be read to
require districts to provide a FAPE to nonpublic school students.

                                         -11-
                                          C.

       In response to the district court’s adverse ruling, MPS raises three more
arguments for why Minnesota law does not provide R.M.M. the right to a FAPE.
First, MPS suggests that Minnesota law requires only that public schools make a
FAPE available to private school students. Alleging that Minnesota law parallels
federal law, MPS asserts that both statutes require merely that special education
services “must be available” to all children with disabilities.

       Yet the plain language of state law belies MPS’s assertion. Section 125A.03
of Minnesota’s Education Code expressly states that “every district must provide
special instruction and services” to disabled children. Likewise, the definition of
FAPE used in both state and federal law twice states that services must be provided
to disabled children. See 20 U.S.C. § 1401(9)(A) & (D); Minn. Stat. § 125A.03(a)(2)
& (4).

       Second, MPS argues that a FAPE is more than special instruction and services,
and therefore it is incorrect to read Minnesota law as granting private school students
a right to a FAPE. MPS points out that both federal and state definitions of a FAPE
include “an appropriate preschool, elementary school, or secondary school education
in the State involved.” 20 U.S.C. § 1401(9); Minn. Stat. § 125A.03(a)(3). MPS then
speculates that the public school district would have to monitor the private school’s
general education offering to guarantee that the disabled student is receiving a FAPE.
For support of this proposition, MPS relies on a Fourth Circuit case analyzing the
requirements of Section 504 of the Rehabilitation Act. See D.L. v. Balt. City Bd. of
Sch. Comm’rs, 706 F.3d 256, 261 (4th Cir. 2013) (commenting on the “practical and
programmatic challenges associated” with requiring public schools to provide a
FAPE to private school students under Section 504).




                                         -12-
       But MPS’s argument fails because, once again, it runs contrary to the plain
language of Minnesota state law. Section 125A.03 clearly states, “the phrase ‘special
instruction and services’ in the state Education Code means a free appropriate public
education provided to an eligible child with disabilities.” This language refutes the
argument that a FAPE is something more or different than special instruction and
services. The out-of-circuit D.L. decision, analyzing a different section of federal
law, offers no help to MPS over the issue of Minnesota law. Even if we were to
consider the “practical and programmatic challenges” of providing a FAPE to private
school students, the shared time statute has already done so. Section 125A.18
requires school districts to provide a FAPE on a shared time basis to disabled
children attending private school. The statute does not require public school districts
to constantly monitor the education offered at private schools. Instead, the district
must provide the appropriate services for part of the regular school day while the
student attends the private school for the rest of the day. See Minn. Stat. §§ 125A.18,
126C.01, subd. 8.

       Third, MPS contends that Eighth Circuit precedent stands opposed to our
holding. In a long section of its brief, MPS recites the facts and holdings of three
prior cases—John T., Peter, and Foley. Each of these cases analyzed the effect of the
1997 amendments to IDEA and determined that private school students had no
individual right to a FAPE. See John T., 173 F.3d at 691; Peter v. Wedl, 155 F.3d
992, 998 (8th Cir. 1998); Foley, 153 F.3d at 865. The Peter court, MPS continues,
examined Minnesota state law after the 1997 amendments to IDEA and ultimately
held that the student no longer had an individual right to a FAPE. 155 F.3d at 998.

       Because neither Peter nor any other Eighth Circuit opinion has analyzed the
particular Minnesota statutes at issue here, however, no circuit precedent contradicts
our holding. The John T. court (Iowa) and Foley court (Missouri) analyzed claims
brought under IDEA from different states. And even though Peter arose in
Minnesota, the court’s analysis of the claim brought under IDEA rested solely on

                                         -13-
federal law. Id. at 998-1001. The only discussion of state law revolved around the
student’s separate equal protection claim. Id. at 996-98. We have discovered no
other case—and the parties have failed to offer any—that analyzes these state statutes
and comes to a contrary holding.

                                            IV.

       The second issue raised on appeal is whether R.M.M. has the right to bring her
claim through the impartial due process hearing. Even though R.M.M. has the right
to a FAPE, we must determine whether the ALJ had jurisdiction to hear her claims.
MPS says no—private school students have no right to an impartial due process
hearing. First, MPS directs our attention back to the language of Minnesota Statute
section 125A.18 (“Parties serving students on a shared time basis have access to the
due process hearing system . . . .”). The district court, in its opinion, concluded that
this statutory provision made the impartial due process hearing available to R.M.M.
and her parents. But “parties serving students,” MPS submits, does not include a
student’s parents. MPS relies on a MDE memorandum in which the department
opined that “parties serving students” are public school districts themselves.
Appellee’s Add. 16. This language, therefore, permits public school districts to bring
a claim if “FAPE is impeded by the nonpublic school, or its staff.” Id. Second, MPS
submits that the MDE has stated for years that federal regulations, which prohibit
private school students from challenging the provision of special education services
in a due process hearing, still apply in Minnesota. Id. at 14.

       MPS’s argument falters when confronted by the plain language of Minnesota
law. MPS is correct that administrative interpretations may be considered when
discerning the intent of the legislature. See Minn. Stat. § 645.16(8). But “[w]hen a
statute’s language is plain, the sole function of the courts is to enforce the statute
according to its terms.” Engfer, 869 N.W.2d at 300. Minnesota law clearly states that
“[a] parent . . . is entitled to an impartial due process hearing . . . when a dispute arises

                                            -14-
over . . . the provision of a free appropriate public education to a child with a
disability.” Minn. Stat. § 125A.091, subd. 12. The parents of R.M.M. dispute the
provision of a FAPE offered by MPS to their daughter. To that end, they are entitled
to an impartial due process hearing under state law.

        Federal law also provides R.M.M. and her parents access to an impartial due
process hearing. Admittedly, under IDEA, due process hearings are not available for
complaints from private school students about the inadequacy of the proportional
funding of services or the provision of specific services to such students. See 34
C.F.R. § 300.140(a)(1). But R.M.M. does not challenge the inadequacy of
proportional funding; she challenges MPS’s provision of a FAPE. Federal law offers
an impartial due process hearing to settle this dispute. 20 U.S.C. § 1415(b)(6)(A).
The fact that state law, and not federal law, grants R.M.M. an individual right to a
FAPE is immaterial. See Gill, 217 F.3d at 1035 (“If state legislation implementing
IDEA creates a higher standard than the federal minimum, an individual may bring
an action under the federal statute seeking to enforce the state standard.”). “When
a state provides for educational benefits exceeding the minimum federal standards . . .
the state standards are thus enforceable through the IDEA.” See Blackmon ex rel.
Blackmon v. Springfield R-XII Sch. Dist., 198 F.3d 648, 658 (8th Cir. 1999). We
therefore hold that R.M.M. and her parents have a right, under both state and federal
law, to an impartial due process hearing to dispute the provision of a FAPE by MPS.

                                          V.

      This case touches upon important questions regarding the needs of children
with disabilities like R.M.M., the duties school districts like MPS owe these children,
and the education policies chosen by governments at the state and federal level. But
ultimately, this is a case about statutory interpretation. And the plain language of
Minnesota law grants both the right to a FAPE and the right to an impartial due
process hearing to children with disabilities attending nonpublic schools. For the
reasons discussed herein, we affirm the district court.
                         ______________________________

                                         -15-